EXHIBIT 10.1




STANDARD COMMERCIAL CORPORATION

SUPPLEMENTAL RETIREMENT PLAN




As Amended and Restated for Benefits Accrued After 2004

INTRODUCTION




Alliance One International, Inc., as successor in interest to Standard
Commercial Corporation, is the sponsor of the Standard Commercial Corporation
Supplemental Retirement Plan (the “Plan”).  Benefits under the Plan were frozen
effective December 31, 2005.  The provisions of the Plan as amended and restated
herein shall apply only to the 409A Portion of the Participant’s benefit.

During the period from January 1, 2005 through December 31, 2008, the 409A
Portion of each Participant’s benefit has been administered in good faith
compliance with Section 409A of the Code and guidance issued thereunder,
including but not limited to Internal Revenue Service Notices 2005-1, 2006-79,
2007-78 and 2007-86 and proposed and final regulations published under Section
409A of the Code.

Except as otherwise specifically provided, the provisions of the Plan as amended
and restated herein are generally effective as of January 1, 2009, and are
intended to satisfy the requirements of Section 409A(a)(2), (3) and (4) of the
Code.  However, the provisions of the Plan as amended and restated herein shall
not apply to any person whose Plan benefits are in pay status as of December 31,
2008, or to the Granfathered Portion of any Participant’s benefit.

Section 1

Definitions




1.1

ADMINISTRATOR – The word “Administrator” means an administrative committee
composed of the Company’s Senior Vice President – Human Resources and Vice
President – Compensation and Benefits, provided that no member of such committee
shall take part in any discretionary administrative decision with respect to
such member’s benefits (if any) under the Plan.  Notwithstanding the foregoing,
the Executive Compensation Committee of the Board in its discretion may remove
or replace any member of the administrative committee, or name a different
committee or an individual to serve as Administrator hereunder.

1.2

AFFILIATE – The word “Affiliate” means any related person or entity that along
with the Corporation would be considered a single employer under Code Section
414(b) or (c), provided that in applying such rules the existence of a
controlled group of corporations or of a group of trades or businesses under
common control shall be based on a threshold of 50% instead of 80%.  A person or
entity shall be considered an Affiliate only during the time it would be
considered a single employer with the Corporation under such provisions.

1.3

BENEFIT COMMENCEMENT DATE – The words “Benefit Commencement Date” mean the first
day of the month next following the later of:

(a)

The Participant’s Separation from Service for any reason other than his death;
or

(b)

The date the Participant has:

(i)

Attained age 62 and completed at least 10 years of service under the Pension
Plan (provided that the service requirement shall not apply if the Participant
was an “Employee” (as defined under the terms of the Pension Plan in effect on
December 31, 2005) on April 1, 1981);

(ii)

Attained age 60 and completed at least 20 years of service under the Pension
Plan; or

(iii)

Attained age 65.

1.4

BOARD - The word “Board” means the Board of Directors of the Company.  To the
extent permitted by applicable law and by the Company’s corporate charter and
bylaws, action by the Board may be taken by the Executive Committee or by the
Executive Compensation Committee.

1.5

CODE - The word “Code” means the Internal Revenue Code of 1986, as amended.

1.6

COMPANY - The word “Company” means Alliance One International, Inc. and any
successor corporation.

1.7

EXCESS PENSION PLAN BENEFIT - The words “Excess Pension Plan Benefit” mean the
Participant’s accrued benefit under the Plan as of December 31, 2005, expressed
in the form of a life annuity commencing on the Participant’s Normal Retirement
Date and payable monthly.

1.8

409A PORTION – The words “409A Portion” mean the excess, if any, of the
Participant’s Excess Pension Plan Benefit over the Grandfathered Portion, if
any, of his Excess Pension Plan Benefit, expressed in the form of a life annuity
commencing on the Participant’s Normal Retirement Date and payable monthly.

1.9

GRANDFATHERED PORTION –  The words “Grandfathered Portion” mean the portion of
the Participant’s Excess Pension Plan Benefit that was earned and vested as of
December 31, 2004, determined in accordance with the requirements of Treas. Reg.
§ 1.409A-6(a) and expressed in the form of an actuarially equivalent life
annuity commencing on the Participant’s Normal Retirement Date and payable
monthly.  However, if the Plan is materially modified (within the meaning of
Treas. Reg. § 1.409A-6(a)(4)) with respect to the Participant, his 409A Portion
will thereafter include his entire Excess Pension Plan Benefit and there will be
no Grandfathered Portion.

1.10

JOINT AND SURVIVOR ANNUITY – The words “Joint and Survivor Annuity” mean an
annuity providing montly payments for the life of the Participant with a
survivor annuity providing monthly payments for the life of the spouse (if she
survives the Participant) equal to 50% of the monthly annuity amount that would
have been payable during the joint lives of the Participant and the spouse.

1.11

NORMAL RETIREMENT DATE - The words “Normal Retirement Date” mean the first day
of the calendar month coinciding with or next following the Participant’s
attainment of age 65.

1.12

PARTICIPANT - The word “Participant” means an employee of the Company who was a
Participant in the Plan as of December 31, 2005, and whose Excess Pension Plan
Benefit was not in pay status as of December 31, 2008.

1.13

PENSION PLAN – The words “Pension Plan” mean:

(a)

Prior to January 1, 2006, the Standard Commercial Corporation Pension Plan; and

(b)

On and after January 1, 2006, the Alliance One International Pension Plan.

1.14

PLAN - The word “Plan” means the Standard Commercial Corporation Supplemental
Retirement Plan, as amended and restated herein.

1.15

PRE-RETIREMENT SURVIVOR ANNUITY – The words “Pre-Retirement Survivor Annuity”
mean an annuity for the life of the surviving spouse, with monthly payments
determined as follows:

(a)

If the Participant dies after satisfying one of the eligibility requirements of
Section 1.3(b), the monthly benefit will be equal to the amount the surviving
spouse would have received with respect to the 409A Portion of his Excess
Pension Plan Benefit under a Joint and Survivor Annuity commencing on the day
before the Participant’s death.

(b)

If the Participant dies before satisfying one of the eligibility requirements of
Section 1.3(b), the monthly benefit will be equal to the amount the surviving
spouse would have received had the Participant survived until (i) he met the
eligibility requirements of Section 1.3(b), (ii) retired on such date with the
409A Portion of his Excess Pension Plan Benefit paid an immediate Joint and
Survivor Annuity, and (iii) died the next day.

1.16

SEPARATION FROM SERVICE – The words “Separation from Service” mean the
Participant’s “separation from service” with the Company and its Affiliates
within the meaning of Code Section 409A(a)(2)(A)(i) and applicable regulations
and other guidance thereunder.  A Separation from Service shall not have
occurred:

(a)

So long as the employment relationship is treated as continuing intact under
Treasury Regulation § 1.409A-1(h)(i); or

(b)

If the Participant continues to provide more than insignificant services as an
employee, consultant or other service provider to the Company or any Affiliate.
 The Participant will be deemed to be providing more than insignificant services
after a particular date unless the facts and circumstances indicate that the
Company and the Participant reasonably anticipate that the level of bona fide
services the Participant will perform after such date would permanently decrease
to no more than 20% of the average level of the Participant’s bona fide services
over the preceding 36-month period.  The provisions of this paragraph shall be
administered in a manner consistent with Treasury Regulation § 1.409A-1(h)(ii).

Section 2

Benefits




2.1

TIME AND FORM OF RETIREMENT PAYMENTS.  The 409A Portion of a Participant’s
Excess Pension Plan Benefit shall be paid in accordance with this Section 2.1.

(a)

If the Participant is married on his Benefit Commencement Date, the Company will
pay the 409A Portion of the Excess Pension Plan Benefit to the Participant in
the form of an actuarially equivalent Joint and Survivor Annuity commencing in
the month that includes the Participant’s Benefit Commencement Date.  

(b)

If the Participant is not married on his Benefit Commencement Date, the Company
will pay the 409A Portion of the Excess Pension Plan Benefit to the Participant
in the form of an actuarially equivalent life annuity with monthly payments
commencing in the month that includes the Participant’s Benefit Commencement
Date.

(c)

If the Participant’s Benefit Commencement Date is the date of the Participant’s
Separation from Service or within the six month period immediately following the
Participant’s Separation from Service, the Company shall withhold monthly
payments due during such period, and shall pay the amounts withheld in a single
sum with interest at an annual rate of 5% in the seventh month following the
Participant’s Separation from Service.

(d)

No benefits will be payable pursuant to this Section if the Participant dies
before his Benefit Commencement Date.  If the Participant dies on or after his
Benefit Commencement Date but before payments begin pursuant to paragraph (c)
above, any unpaid amounts as of the Participant’s date of death shall be paid to
the Participant’s surviving spouse at the same time such amounts would have been
paid to the Participant.  If the Participant does not have a surviving spouse,
such amounts shall be paid to the Participant’s estate at the same time such
amounts would have been paid to the Participant.

(e)

Notwithstanding any provision of the Plan to the contrary, except as required to
comply with Section 409A(a)(2)(B)(i), the provisions of the Plan as amended and
restated herein shall not cause any amounts otherwise payable to a Participant
in 2008 to be paid after 2008, and shall not cause any amounts otherwise payable
after 2008 to be paid in 2008.

2.2

PRE-RETIREMENT DEATH BENEFIT.  If a Participant dies before his Benefit
Commencement Date, a monthly allowance shall be paid to the Participant’s
surviving spouse, if any, in accordance with this Section 2.2.

(a)

If the Participant dies before his Separation from Service, the spouse’s monthly
allowance shall be paid commencing in the month immediately following the
Participant’s date of death and ending with the payment for the month in which
the surviving spouse dies.  The monthly payment shall be equal to one-half of
the 409A Portion of the Participant’s monthly Excess Pension Plan Benefit.
 However, the amount of such payments must not be less than the actuarial
equivalent of the amount of the payments the surviving spouse would have
received under a Pre-Retirement Survivor Annuity.

(b)

If the Participant dies after his Separation from Service, the spouse shall
receive a Pre-Retirement Survivor Annuity, commencing in the month immediately
following the later of the Participant’s date of death or the date the
Participant would have met the eligibility requirements of Section 1.3(b), and
ending with the payment for the month in which the surviving spouse dies.

2.3

ACTUARIAL EQUIVALENCE.  For all purposes under this Plan, actuarial equivalence
shall be based on mortality and interest assumptions that would be applied under
the Pension Plan.  If the Participant at the time of his Separation from Service
has satisfied the eligibility requirements of subparagraph (i) or (ii) of
Section 1.3(b), the 409A Portion of the Excess Pension Plan Benefit shall be
reduced for early commencement by 1/180 for each month by which the Benefit
Commencement Date precedes the Participant’s Normal Retirement Date.  The
reduced amount shall then be converted into a Joint and Survivor Annuity or life
annuity pursuant to Section 2.1(a) or (b), as applicable.

2.4

DELAY OF PAYMENTS.  Notwithstanding the foregoing provisions of Section 2, the
Company will delay any payment due to the Participant or surviving spouse
hereunder if the Administrator reasonably anticipates that the making of the
payment will violate Federal securities laws or other applicable laws, provided
that any payment delayed pursuant to this paragraph shall be paid at the
earliest date at which the Administrator reasonably anticipates that the making
of the payment will not cause such a violation.  If the making of a payment at
the time specified under the Plan would jeopardize the ability of the Company
and its Affiliates to continue as a going concern, the payment will be treated
for purposes of this Plan as made upon the date specified under the Plan if the
payment is made during the first taxable year of the Participant in which the
making of the payment would not have such effect.

Section 3

Miscellaneous

3.1

ADMINISTRATION.  Full power and authority to construe, interpret, and administer
the Plan shall be vested in the Administrator.  The Administrator shall have the
authority to make determinations provided for or permitted to be made under the
Plan, to interpret the Plan, and to promulgate such rules and regulations, if
any, as the Administrator considers necessary and appropriate for the
implementation of the Plan.

3.2

ELIGIBILITY AND PARTICIPATION.  Participation shall be limited to Participants
in the Plan as of December 31, 2005.

3.3

NON-ALIENATION.  Neither a Participant nor anyone claiming through him shall
have any right to commute, sell, assign, transfer or otherwise convey the right
to receive any payments hereunder, which payments and the rights thereto hereby
are expressly declared to be non-assignable and non-transferable, nor shall any
such right to receive payments hereunder be subject to the claims of creditors
of a Participant or anyone claiming through him to any legal, equitable, or
other proceeding or process for the enforcement of any claims.

3.4

TAX WITHHOLDING.  To the extent permitted under Code Section 409A and applicable
regulations and other guidance thereunder, the Company and its Affiliates shall
have the right to make such arrangements as they deem necessary or appropriate
to deduct or withhold from any and all payments made pursuant to the Plan (or
from any other compensation or benefits payable to the Participant or surviving
spouse under any other arrangement) any taxes required by law to be withheld
from a Participant or surviving spouse with respect to benefits accrued or paid
under this Plan.

3.5

NON-SECURED PROMISE.  The rights under this Plan of a Participant and any person
or entity claiming through him shall be solely those of an unsecured, general
creditor of the Company.  Any asset acquired or held by the Company shall not be
deemed to be held by the Company for or on behalf of a Participant, or any other
person, or to be security for the performance of any obligations hereunder of
the Company, but shall, with respect to this Plan, be and remain a general,
unpledged, unrestricted asset of the Company.

3.6

INDEPENDENCE OF PLAN.  Except as otherwise expressly provided herein, this Plan
shall be independent of, and in addition to, any other employment agreement or
employment benefit agreement or plan or rights that may exist from time to time
between the parties hereto.  This Plan shall not be deemed to constitute a
contract of employment between the Company and a Participant, nor shall any
provision hereof restrict the right of the Company to discharge a Participant,
or restrict the right of a Participant to terminate his employment with the
Company.

3.7

PLAN INTERPRETATION.  The Paragraph headings used in this Plan are for
convenience or reference only and shall not be considered in construing this
Plan.  The masculine gender, where appearing in the text of the Plan will be
deemed to include the feminine gender, and the singular may include the plural,
unless the context clearly indicates the contrary.

3.8

RESPONSIBILITY FOR LEGAL EFFECT.  The Company intends that amounts payable to a
Participant or surviving spouse pursuant to the Plan shall not be included in
income for federal, state or local income tax purposes until the benefits are
actually paid or delivered to such Participant or surviving spouse.
 Accordingly, this Plan shall be interpreted and administered consistently with
the requirements of Code Section 409A, as amended or supplanted from time to
time, and current and future guidance thereunder.  However, neither the
Administrator nor the Company makes any representations or warranties, express
or implied, or assumes any responsibility concerning the legal, tax, or other
implications or effects of this Plan.

3.9

ADMINISTRATOR DETERMINATIONS FINAL.  Each determination provided for in the Plan
with respect to its operation, interpretation and administration, shall be made
in the absolute discretion of the Administrator.  Any such determination shall
be binding on all persons.

3.10

AMENDMENT.  The Company may, in its sole discretion amend the Plan from time to
time.  No such amendment shall reduce a Participant’s or a Beneficiary’s
benefits under the Plan to an amount less than an amount that he would have been
entitled to under the Plan on the later of the date the amendment is adopted or
made effective, as if the Plan had been terminated on that date.  No such action
to amend or terminate the Plan shall have the effect of changing the provisions
of the Plan applicable to any Participant or surviving spouse in a manner that
would trigger the additional taxes provided under Code Section 409A(a)(1)(B).

3.11

SUCCESSORS, ACQUISITIONS, MERGERS, CONSOLIDATIONS.  The terms and conditions of
this Plan shall inure to the benefit of and bind the Company, the Participants,
their successors, assigns, and personal representatives.  The Company agrees
that it will not merge, consolidate, or otherwise be acquired by any other
business entity unless and until the surviving business entity shall expressly
assume and confirm in writing the obligations of the Company under this
Agreement.

3.12

CONTROLLING LAW.  The Plan shall be construed in accordance with the laws of the
state of North Carolina to the extent not preempted by laws of the United States
of America, including the Employee Retirement Income and Security Act of 1974,
as amended.

Section 4

Claim and Appeal Procedures

The following claim and appeal procedure shall apply with respect to the Plan:

4.1

FILING OF A CLAIM FOR BENEFITS.  If the Participant or surviving spouse (the
“claimant”) believes that he is entitled to benefits under the Plan which are
not being paid to him or which are not being accrued for his benefit, he shall
file a written claim with the Administrator within sixty (60) days after the
latest date for payment of the claimed benefit under the terms of the Plan.

4.2

NOTIFICATION TO CLAIMANT OF DECISION.  Within 90 days after receipt of a claim
by the Administrator (or within 180 days if special circumstances require an
extension of time), the Administrator shall notify the claimant of its decision
with regard to the claim.  In the event of such special circumstances requiring
an extension of time, there shall be furnished to the claimant prior to
expiration of the initial 90-day period written notice of the extension, which
notice shall set forth the special circumstances and the date by which the
decision shall be furnished.  If such claim shall be wholly or partially denied,
notice thereof shall be in writing and worded in a manner calculated to be
understood by the claimant, and shall set forth: (i) the specific reason or
reasons for the denial; (ii) specific reference to pertinent provisions of the
Plan on which the denial is based; (iii) a description of any additional
material or information necessary for the claimant to perfect the claim and an
explanation of why such material or information is necessary; and (iv) an
explanation of the procedure for review of the denial.

4.3

PROCEDURE FOR APPEAL AND REVIEW.  Within 60 days following receipt by the
claimant of notice denying his claim, in whole or in part, or, if such notice
shall not be given, within 60 days following the last date on which such notice
could have been timely given, the claimant may appeal denial of the claim by
filing a written application for review with the Appeals Committee.  Following
such request for review, the Appeals Committee shall fully and fairly review the
original decision denying the claim.  Prior to the decision of the Appeals
Committee on review, the claimant shall be given an opportunity to review
pertinent documents and to submit issues and comments in writing.  The members
of the Appeals Committee shall be the Corporation’s Chief Executive Officer,
Chief Financial Officer, and Chief Legal Officer.  In the event the claimant is
a member of the Appeals Committee or the claim relates to such member’s benefits
under the Plan, such member shall not participate in the Appeals Committee’s
review or decision-making with respect to the appeal.  In administering the
Plan’s procedures for appeals and in deciding the outcome of appeals, the
Appeals Committee shall have all of the powers and discretion of the
Administrator.

4.4

DECISION ON REVIEW.  The decision on review of a claim denied in whole or in
part shall be made in the following manner:

(a)

Within 60 days following receipt by the Appeals Committee of the request for
review (or within 120 days if special circumstances require an extension of
time), the Appeals Committee shall notify the claimant in writing of its
decision with regard to the claim.  In the event of such special circumstances
requiring an extension of time, written notice of the extension shall be
furnished to the claimant prior to the commencement of the extension.  

(b)

With respect to a claim that is denied in whole or in part, notice of the
decision on review shall be written in a manner calculated to be understood by
the claimant and shall include specific reasons for the decision, reference to
specific Plan provisions on which the decision is based, a statement that the
claimant is entitled to receive, upon request and free of charge, reasonable
access to and copies of all documents, records and other information relevant to
the claimant’s claim, and a statement describing the claimant’s right to bring
an action under Section 502(a) of ERISA.

(c)

The decision of the Appeals Committee shall be final and conclusive.

4.5

ACTION BY AUTHORIZED REPRESENTATIVE OF CLAIMANT.  All actions set forth in this
Article 6 to be taken by the claimant may likewise be taken by a representative
of the claimant duly authorized by him to act on his behalf on such matters.
 The Administrator may require such evidence as it may reasonably deem necessary
or advisable of the authority to act of any such representative.

4.6

EXHAUSTION OF ADMINISTRATIVE REMEDIES AND DEADLINE FOR FILING SUIT.  A claimant
must exhaust his or her administrative remedies under the Plan before filing a
suit for benefits, and until the claimant exhausts such remedies he or she shall
be barred from filing suit to recover benefits under the Plan.  A claimant who
has exhausted his or her administrative remedies must file suit no later than
180 days after the Appeals Committee makes a final determination to deny the
claim pursuant to Section 4.4, and a claimant who fails to file suit within such
time limit shall be forever barred from filing suit to recover on the claim.

Section 5

Adoption and Execution

The Executive Compensation Committee of the Board of Directors of Alliance One
International, Inc. authorized the amendment and restatement of the Plan on
November 6, 2008.  Pursuant to such authorization and as evidence of its
adoption of the Plan as amended and restated herein, Alliance One International,
Inc. has caused this instrument to be signed by its duly authorized
representative this 30th day of December, 2008.








ALLIANCE ONE INTERNATIONAL, INC.

By:

/s/    Michael K. McDaniel

Title:

SVP – Human Resources




December 30, 2008






